Citation Nr: 0305100	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to a higher (compensable) rating for 
psoriasis.   
 
2.  Entitlement to a higher (compensable) rating for 
epididymitis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from May 1987 to July 1997.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and May 1999 RO rating 
decisions.  The June 1998 RO decision granted service 
connection and a noncompensable rating for psoriasis.  The 
May 1999 RO decision granted service connection and a 
noncompensable rating for epididymitis.  The veteran appealed 
for higher ratings for these conditions.  In December 2000, 
the Board remanded these issues to the RO for further 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected psoriasis is manifested 
by exfoliation, exudation or itching involving an exposed 
surface or extensive area (a shin and the elbows were 
affected at last examination).  The psoriasis involves no 
more than at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas, and it does not require more than 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  

2.  The veteran's service-connected epididymitis was not 
active on last examination, and it does not require long-term 
drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for psoriasis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Codes 7806, 7816 (2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7816 (67 Fed.Reg. 49590 (2002)).  

2.  The criteria for a compensable rating for epididymitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.31, 4.1115a, 4.115b, Diagnostic Code 7525 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1987 to July 
19997.  His service medical records indicate that he was 
treated for skin problems on multiple occasions during 
service as well as for urological problems.  A January 1996 
treatment entry noted that the veteran complained of a rash 
of the shins since July 1995.  The assessment was a pruritic 
rash of the lower extremities of an unclear etiology.  A 
January 1996 biopsy report referred to diagnoses of 
psoriasiform dermatitis with secondary changes.  A February 
1996 entry noted that a biopsy report noted psoriasiform 
dermatitis with secondary changes and that treated or 
manipulated psoriasis was the favored diagnosis.  An April 
1996 entry related an assessment of psoriasis, responsive to 
treatment.  

A July 1996 treatment report noted that the veteran was 
status post a vasectomy (in July 1996), and that he 
complained of severe pain during the vasectomy and since the 
procedure.  The assessment was testalgia likely secondary to 
a hematoma with no sign of infection.  Another July 1996 
entry indicated that the veteran was status post a vasectomy 
and that he complained of right scrotal pain and swelling.  
The impression was epididymitis.  An October 1996 entry also 
related an assessment of epididymitis.  The March 1997 
separation examination noted that the veteran had a vasectomy 
and epididymitis in 1996 and that he also had psoriasis and 
used a cream.  He was released from active duty on July 25, 
1997.

Private treatment records dated from November 1997 to January 
1998 reflect that the veteran was treated for disorders 
including a skin condition.  A November 1997 entry from J. A. 
Kay, M.D., related an assessment of psoriasis.  

In June 1998, the RO granted service connection and a 0 
percent rating for psoriasis, effective July 26, 1997 (day 
after release from active duty).  

The veteran underwent a VA general medical examination in 
August 1998.  He reported a past medical history which 
included a vasectomy and psoriasis.  The veteran stated that 
he had a problem with psoriasis since 1994.  He indicated 
that the shins of both his legs were affected, the left more 
than the right.  The veteran reported previous outbreaks on 
his scalp, face, elbows and knees.  He noted that he had more 
severe outbreaks during cold or winter months.  It was 
reported that the affected areas were pruritic and were 
covered with thick, silvery, adherent scales.  The veteran 
further reported that he had a vasectomy in 1996 and that he 
had experienced epididymitis times two, which was treated 
with antibiotics.  He complained of painful sexual 
intercourse and pain unrelated to activity.  The veteran 
noted that the discomfort was only on the right and that it 
radiated from the testicle to the lower abdomen and upper 
right thigh.  The examiner reported that, as to the veteran's 
genitalia, there was no discharge, inflammation, or lesions.  
It was also noted that no masses or hernia were palpated.  As 
to the skin, the examiner indicated that it was warm to the 
touch with good turgor.  There were no lesions and the nail 
beds were pink with prompt capillary refill.  The assessment 
included psoriasis and residuals of a vasectomy.  

VA treatment records dated from August 1998 to May 1999 
indicate that the veteran continued to receive treatment for 
several disorders.  

In May 1999, the RO granted service connection and a 0 
percent rating for epididymitis, effective July 26, 1997.  

The veteran underwent a VA genitourinary examination in 
February 2002.  He reported that he had an elective vasectomy 
in 1996 with subsequent right epididymal orchitis.  It was 
noted that he was postoperatively treated with two courses of 
antibiotics.  The veteran indicated that since that time, he 
had suffered no additional swelling, fevers, chills, nausea, 
or vomiting.  He stated that he did have occasional right 
testalgia which had not required any antibiotic treatment or 
admission to the hospital.  The veteran reported that no 
additional genitourinary surgery had been performed or 
recommended and that he had treated his discomfort mostly 
with rest.  It was noted that he had no history of 
prostatitis nor had he reported any recent documentation of 
infection by culture.  

The examiner reported that the veteran had a normal 
circumcised phallus without lesions, urethral discharge, or 
drip.  The examiner noted that the veteran had normal 
descended testes with normal size and contour.  It was 
reported that the veteran had normal epididymides on 
examination without focal masses or tenderness to palpation.  
No hernia was present.  As to an assessment, the examiner 
indicated that the veteran had chronic right epididymal 
discomfort which seemed to come and go and was worse with 
prolonged standing.  The examiner stated that there was no 
evidence of persistent infection.  It was noted that some men 
did have epididymal congestion from a vasectomy causing 
discomfort, but that such was not focally appreciated on 
examination.  The examiner commented that sometimes reversal 
of the vasectomy was indicated, however, he explained to the 
veteran that such did not guarantee that the discomfort would 
abate.  It was noted that due to the low level of discomfort 
as described by the veteran, he decided to discontinue his 
current course of treatment which was rest and occasional 
anti-inflammatory medication.  The examiner remarked that he 
saw no evidence for chronic infection requiring treatment.  
The examiner recommended scrotal elevation, intermittent 
anti-inflammatories, and rest as needed.  

VA treatment records dated from March 2001 to March 2002 
refer to treatment for other disorders.  

The veteran underwent a VA dermatological examination in 
October 2002.  He reported that he was diagnosed with 
psoriasis approximately 10 years earlier and that he had been 
treated with numerous types of medication.  The veteran 
indicated that currently, he was not using any medication for 
his psoriasis as he stated that most of the medications that 
he used were totally ineffective.  The examiner reported that 
the areas that were involved presently were the anterior shin 
area on the left.  The examiner noted that the veteran had an 
area that was scaling and excoriating.  It was reported that 
the veteran had a punch biopsy which proved positive for 
psoriasis.  The examiner indicated that the area was 
approximately 8 inches long by approximately 5 inches wide 
and that it was scaly with some excoriations.  No superficial 
infection was noted.  The examiner reported that there were 
smaller patches on the elbows with a somewhat scaly 
appearance.  The examiner indicated that the veteran had a 
classic appearance of scaling lesions consistent with 
psoriatic skin changes.  It was reported that no bleeding was 
noted, and that there were some scratch marks on the lesions 
of the left shin.  The examiner noted they did itch.  The 
examiner indicated that, basically, the veteran had a biopsy 
confirmed and physical examination confirmed psoriasis in the 
above areas.  It was noted that such was a chronic problem 
and that it had been present for 10 years.  The examiner 
reported that the veteran's skin condition gave him a 
moderate amount of physical impairment.  The examiner noted 
that the veteran was working full-time as a nuclear medicine 
technician in a hospital.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Psoriasis

The rating criteria for evaluating psoriasis changed during 
the pendency of this appeal.  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  Karnas v. Derwinski, 1 Vet.App. 
308 (1990); VAOPGCPREC 3-2000.  

The old criteria, in effect prior to August 30, 2002, 
provided that psoriasis may be rated under the criteria for 
eczema.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2002).  A 
noncompensable rating is warranted for eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

Under the new criteria, effective August 30, 2002, a 
noncompensable rating is warranted for psoriasis with less 
than 5 percent of the entire body or exposed areas affected, 
and no more than topical therapy required during the past 12-
month period.  A 10 percent rating requires at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating requires 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (67 
Fed.Reg. 49590 (2002)).

The recent 2002 VA dermatological examination noted that the 
veteran reported that he was not currently using medication 
for his psoriasis as he stated that most of the medications 
he used were totally ineffective.  The examiner reported that 
the areas that were involved presently were the anterior shin 
on the left and that it was scaling and excoriating.  
Specifically, the examiner indicated that the area was 
approximately 8 inches long by approximately 5 inches wide 
and that it was scaly with some excoriations.  No superficial 
infection was noted.  The examiner also reported that there 
were smaller patches on the elbows with a somewhat scaly 
appearance.  The examiner stated that the veteran had a 
classic appearance of scaling lesions consistent with 
psoriatic skin changes, that they did itch, that no bleeding 
was noted, and that there were some scratch marks on the 
lesions of the left shin.  The examiner also reported that 
the veteran's skin condition gave him a moderate amount of 
physical impairment.  

Bearing in mind the benefit-of-the-doubt doctrine, the Board 
finds that there are sufficient signs and symptoms of the 
veteran's skin condition to satisfy the old 10 percent 
criteria, and to a lesser degree the new 10 percent rating 
criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  The 
requirements for a 30 percent rating under the old or new 
criteria are clearly not shown.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's psoriasis was more or 
less than 10 percent disabling, and thus it is to be rated 
continuously 10 percent since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

In sum, the Board finds that a higher rating of 10 percent is 
warranted for the veteran's service-connected psoriasis.  

B.  Epididymitis

The veteran's service-connected epididymitis may be rated by 
analogy to the rating code for chronic epididymo-orchitis.  
38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7525.  That code 
provides that epididymo-orchitis is to be rated as urinary 
tract infection.  Pursuant to 38 C.F.R. § 4.115a, a urinary 
tract infection which requires long term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating.  A 30 
percent rating requires recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

The Board finds that under the rating criteria, a compensable 
rating is not warranted for the service-connected 
epididymitis.  The medical records from recent years, 
including the 2002 VA genitourinary examination, show that 
the veteran's epididymitis is manifested by a history of 
chronic right epididymal discomfort which seems to come and 
go and is worse with prolonged standing.  There was no active 
epididymitis at the last VA examination.  There is no 
evidence of urinary dysfunction and no evidence of long-term 
drug therapy, hospitalizations, or epididymitis requiring 
intermittent intensive management.  As the requirements for a 
compensable rating under 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7525, are not met, a noncompensable (0 
percent) rating is proper pursuant to 38 C.F.R. § 4.31.  

The Board finds that there are no distinct periods of time, 
since the effective date of service connection, during which 
the veteran's epididymitis was more than 0 percent disabling.  
Thus, "staged ratings" greater than a noncompensable rating 
are not warranted for any period since the effective date of 
service connection.  Fenderson, supra.  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  










ORDER

A higher rating of 10 percent for psoriasis is granted.  

A higher rating for epididymitis is denied.  


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

